          Case 1:20-cv-03783-CRC Document 11 Filed 05/03/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
AMERICAN OVERSIGHT,                           )
                                              )
        Plaintiff,                            )
                                              )
                v.                            )       Civil Action No. 20-cv-3783
                                              )
U.S. DEPARTMENT OF JUSTICE,                   )
                                              )
        Defendant.                            )
                                              )

                                   JOINT STATUS REPORT

       Pursuant to the Minute Order entered by this Court on April 8, 2021, counsel for Plaintiff

American Oversight and Defendant Department of Justice (“DOJ”) submit the following status

report on the Freedom of Information Act (“FOIA”) requests at issue in this case:

1.      American Oversight submitted four FOIA requests. It submitted the first two requests to

both the DOJ’s Office of Information Policy (“OIP”) and the Executive Office of United States

Attorneys (“EOUSA”). See Complaint, ECF No. 1, ¶¶ 7, 12. It submitted the third and fourth

requests to EOUSA. Id. ¶¶ 16, 19

2.   Status of OIP Processing: As explained in the initial status report, OIP administratively

aggregated the two requests submitted to it under the single tracking number FOIA 2020-00226.

See ECF No. 6, ¶ 2. In the second joint status report, OIP stated that it had completed its search

and its initial responsiveness and deduplication review of potentially responsive documents and

identified approximately 30 pages of material likely responsive to Plaintiff’s request. See ECF

No.7, ¶ 2. OIP further stated that it had sent these records out for consultation pursuant to the

Department’s regulations, 28 C.F.R. § 16.4(d), and expected to be able to provide its first

response to Plaintiff on or around April 29, 2021. Id. On April 29, 2021, OIP made its first


                                                  1
         Case 1:20-cv-03783-CRC Document 11 Filed 05/03/21 Page 2 of 3




interim response. It released 18 pages in part with portions redacted pursuant to Exemptions 5

and/or 6 and withheld four pages in full pursuant to Exemption 5. OIP is awaiting responses

from other components on the remaining six pages. OIP expects to make its next interim

response by May 27, 2021.

 3.    Status of EOUSA Processing: As explained in the initial report, only two of the requests

(EOUSA 2020-001606 and EOUSA 2020-001607) remain pending. ECF No. 6, ¶ 3. In that

report, EOUSA explained that it had completed one search for both requests and located a total

of approximately 1,400 pages of potentially responsive documents. Id. EOUSA stated it

anticipated reviewing approximately 250 pages of the potentially responsive documents a month

starting in March. EOUSA made its first interim response by March 31, 2021. See ECF No. 7, ¶

3. On April 30, 2021, EOUSA made its second interim response. As explained in the response,

EOUSA reviewed 263 pages and found 19 pages to be responsive. EOUSA released 2 pages in

full and released 3 pages in part with portions redacted pursuant to Exemptions 6, 7A or 7C.

Pursuant to the Department of Justice’s regulations, 28 C.F.R. § 16.4(d), EOUSA referred the

remaining 14 pages to other another DOJ component for consultation and will provide further

responses regarding these pages after it completes the consultations. EOUSA found the

remaining 244 pages were either non-responsive or duplicates.

4.     The parties propose to file their next joint status report on June 4, 2021.

Date: May 3, 2021                             Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              MARCIA BERMAN
                                              Assistant Branch Director

                                              s/Marcia K. Sowles
                                              MARCIA K. SOWLES


                                                 2
Case 1:20-cv-03783-CRC Document 11 Filed 05/03/21 Page 3 of 3




                           DC Bar No. 369455
                           Senior Trial Counsel
                           United States Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L Street N.W. Room 11028
                           Washington, D.C. 20530
                           Tel.: (202) 514- 4960
                           Fax: (202) 616- 8470
                           E-mail: marcia.sowles@usdoj.gov

                           Attorneys for Defendant

                           /s/Khahilia Y. Shaw
                           KHAHILIA Y. SHAW
                           D.C. Bar No. 1616974
                           KATHERINE M. ANTHONY
                           D.C. Bar No. 1630524

                           American Oversight
                           1030 15th Street NW, B255
                           Washington, D.C. 20005
                           Tel: (202) 539-6507
                           E-mail: khahilia.shaw@americanoversight.org
                                   katherine.anthony@americanoversight.org

                           Attorneys for Plaintiff




                              3
